DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/07/2022 has been entered.
 
Response to Amendment
Applicant's amendment filed 05/07/2022 has been entered.  Currently, claims 1, 2, 4, 10, 11, 13, 14, and 19-23 are pending, claims 11, 13, 14, 19 and 20 are withdrawn, and claims 3, 5-9, 12 and 15-18 are cancelled.


Claim Rejections - 35 USC § 112
Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 22, the phrase “substantially similar to the melting point of the matrix” is a term of degree that renders the claim indefinite.  It is unclear how similar the activation temperature of the melting point must be in order to be substantially similar.  For purposes of examination, any reference that meets the materials of claim 1 will be held to read on this substantially similar limitation.


Claim Rejections - 35 USC § 102
Claims 1, 2, 4, 21 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Florin (3,672,842).
With regard to claims 1, 2 and 4, Florin teaches a marking instrument made from a composition consisting essentially of a reagent and a solid carrier, wherein the reagent, which reads on applicants’ dye molecule that is a pH sensitive molecule or pH indicator, may comprise methyl orange, methyl red, phenolphthalein or bromothymol blue and the solid carrier, which reads on applicants’ matrix, may be a carbowax polyethylene glycol, i.e. a wax, or a monohydric alcohol having from 6 to 30 carbon atoms, such as cetyl alcohol, i.e. 1-hexanedecanol, or stearyl alcohol, i.e. 1-octadecanol (col. 2, lines 10-60 and claim 1).
With regard to claims 1, 21 and 22, given the fact that the composition is identical to that claimed, it will inherently be a thermochromic composition that exhibits the color change having first and second colors at first and second temperatures and an activation temperature equal to or substantially similar to the matrix melting point as claimed.


Claim Rejections - 35 USC § 103
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Florin (3,672,842).
With regard to claim 23, Florin teaches all of the limitations of claim 1 above; however, they do not specifically teach a composition that has multiple transition temperatures as claimed.
	Given the fact that Florin teaches a wide range of compositions, it would have been obvious to one having ordinary skill in the art to have combined any of the reagents and solid carrier materials taught in Florin.  Specifically it would have been obvious to one having ordinary skill in the art to have combined bromothymol blue with decanol or dodecanol as these are within the range of monohydric alcohol compounds taught at col. 2, lines 48-54.  Such a combination would have intrinsically possessed multiple color transitions at multiple temperatures as claimed.


Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


The following is a statement of reasons for the indication of allowable subject matter:  
Florin does not teach or suggest encapsulating their solid indicator composition; furthermore, there would have been no rationale save improper hindsight to have taken such a solid composition and then encapsulated it as the indicator is not being separated from any other active species within the marking instrument to which it might react.

 
Response to Arguments
Applicant’s arguments, see Remarks, filed 05/07/2022, with respect to the prior 112(b) rejection of claim 4 and the previous prior art rejections have been fully considered and are persuasive.  The relevant rejections have been withdrawn. 


Applicant's arguments filed 05/07/2022 have been fully considered but they are not persuasive.
Applicants argue that since their amendments have overcome all of the previous prior art rejections, the case is in condition for allowance.
While the Examiner agrees that the amendments have overcome the prior art rejections based upon Tiru et al. and Kwan, these amendment have necessitated that the Examiner perform further search and consideration of the new limitations claimed, e.g. the “consisting of” limitations combined with the exclusion of a developer.  Due to this combination of limitation, this has necessitate the rejections set forth above, and therefore the Examiner does not agree that the claims are in condition for allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERARD T HIGGINS whose telephone number is (571)270-3467. The examiner can normally be reached M-F 9:30-6pm (variable one work-at-home day).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D. Lawrence Tarazano can be reached on (571) 272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Gerard Higgins/Primary Examiner, Art Unit 1759